UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



DEJUAN THORNTON-BEY,

        Plaintiff,
                v.                                       Civil Action No. 11-773 (JEB)
EXECUTIVE OFFICE FOR U.S.
ATTORNEYS,

        Defendant.


                                 MEMORANDUM OPINION

        Pro se Plaintiff Dejuan Thornton-Bey, a federal prisoner in Colorado, brought this action

under the Freedom of Information Act, originally seeking a copy of the oath of office taken by

United States Attorney Patrick Fitzgerald. He then filed an “Amended Petition” two weeks later

seeking Fitzgerald’s oaths both in New York and Chicago, the “Commission Document” for

Fitzgerald, and the oath of office of another Chicago Assistant United States Attorney named

Ronald Safer.

        Defendant Executive Office for U.S. Attorneys (EOUSA) has now filed a Motion for

Summary Judgment, pointing out that it has released the Fitzgerald oaths and does not possess

the Fitzgerald commission or Safer oath. The Court will thus grant the Motion.

   I.      Background

        Plaintiff’s first FOIA request – for Fitzgerald’s “Commission Form” and oath of office

for Chicago – was received on Nov. 4, 2010. See Motion, Attach. 4 (Decl. of David Luczynski)

at 2 & Exh. A (Plaintiff’s FOIA request). It is unclear whether Plaintiff made a separate FOIA

request for the oath of office of Ronald Safer. He cites a FOIA number (11-622) in his


                                                1
“Amended Petition,” which the Court construes as an Amended Complaint, but EOUSA does not

mention any such request. In any event, EOUSA searched through Fitzgerald’s Official

Personnel Folder (OPF), located oaths he took upon serving in New York and Chicago, and

forwarded them to Plaintiff without redaction. See Luczynski Decl. at 3 & Exh. C (Letter of Oct.

20, 2011, releasing oaths). EOUSA further informed Plaintiff that no commission form was

located in Fitzgerald’s OPF and that, as Safer was no longer employed by the Department of

Justice, Plaintiff would have to seek his records through the National Personnel Records Center

(NPRC). Id.

         Having thus provided Plaintiff the two documents it could locate and having told him

about the other two, EOUSA now moves for summary judgment.

   II.      Legal Standard

         Summary judgment may be granted if “the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ.

P. 56(a); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986); Holcomb v.

Powell, 433 F.3d 889, 895 (D.C. Cir. 2006). “A party asserting that a fact cannot be or is

genuinely disputed must support the assertion by citing to particular parts of materials in the

record.” Fed. R. Civ. P. 56(c)(1)(A). The moving party bears the burden of demonstrating the

absence of a genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

“[A] material fact is ‘genuine’ . . . if the evidence is such that a reasonable jury could return a

verdict for the nonmoving party” on an element of the claim. Liberty Lobby, Inc., 477 U.S. at

248. Factual assertions in the moving party’s affidavits or declarations may be accepted as true

unless the opposing party submits his own affidavits, declarations, or documentary evidence to

the contrary. Neal v. Kelly, 963 F.2d 453, 456 (D.C. Cir. 1992).



                                                  2
          FOIA cases typically and appropriately are decided on motions for summary judgment.

Defenders of Wildlife v. U.S. Border Patrol, 623 F. Supp. 2d 83, 87 (D.D.C. 2009); Bigwood v.

United States Agency for Int'l Dev., 484 F. Supp. 2d 68, 73 (D.D.C. 2007). In a FOIA case, the

Court may grant summary judgment based solely on information provided in an agency’s

affidavits or declarations if they are relatively detailed and when they describe “the documents

and the justifications for nondisclosure with reasonably specific detail, demonstrate that the

information withheld logically falls within the claimed exemption, and are not controverted by

either contrary evidence in the record nor by evidence of agency bad faith.” Military Audit

Project v. Casey, 656 F.2d 724, 738 (D.C. Cir. 1981). Such affidavits or declarations are

accorded “a presumption of good faith, which cannot be rebutted by ‘purely speculative claims

about the existence and discoverability of other documents.’” SafeCard Servs., Inc. v. Sec. &

Exch. Comm’n, 926 F.2d 1197, 1200 (D.C. Cir. 1991) (quoting Ground Saucer Watch, Inc. v.

Cent. Intelligence Agency, 692 F.2d 770, 771 (D.C. Cir. 1981)).

   III.      Analysis

          In seeking summary judgment here, EOUSA points out that it has already provided

Plaintiff the two oaths of office for Fitzgerald. The only remaining issues concern Safer’s oath

and Fitzgerald’s commission.

          As to Safer’s oath, EOUSA has given Plaintiff the name and address of the entity – the

NPRC – that possesses records relating to former DOJ employees. See Letter of Oct. 20, 2011,

at 1. Plaintiff in his Opposition does not challenge the validity of the search or otherwise argue

that Safer’s oath should have been maintained by EOUSA. Indeed, by regulation, OPFs of

“persons separated from Federal employment . . . must be transferred to the [NPRC].” See 5

CFR § 293.307(a). If Plaintiff truly seeks the oath, he will have to request it of the NPRC at the



                                                  3
address provided him.

       As to Fitzgerald’s commission, Plaintiff, as best the Court can discern, makes two

arguments. First, he appears to argue that EOUSA has a duty to keep commissions. See Opp. at

1. In support, he cites 5 U.S.C. § 2902(c), but that section merely states that the “commissions of

. . . United States attorneys . . . shall be made out and recorded in the Department of Justice

under the seal of that department and countersigned by the Attorney General.” In other words,

this section describes how the commissions are prepared, not how or where they should be

retained or stored. Indeed, commissions, unlike oaths, are bestowed upon appointed officers, not

retained by DOJ.

       Plaintiff’s larger point – and the obvious basis of his FOIA requests – is that he desires to

“’Challenge’ the ‘Authority’ of the U.S. Attorney Patrick J. Fitzgerald . . . who prosecuted him to

32 years [sic].” See Opp. at 1. The absence of the commission, he contends, means that

Fitzgerald “NEVER was COMMISSION officially by President Bush or the Senate, to act as a

U.S. Attorney,” id. at 2, and thus “EOUSA should not have allowed him prosecute any cases as

well as the, plaintiff on case 02-CR-0444 where I was sentence to 32 years [sic].” Id.     Such a

contention is, of course, far outside the scope of this FOIA suit and is no basis to deny summary

judgment.

       Even if Plaintiff had challenged the adequacy of the document search – and perhaps he

does not because he prefers the result that no commission was found – such challenge would not

succeed. “An agency fulfills its obligations under FOIA if it can demonstrate beyond material

doubt that its search was ‘reasonably calculated to uncover all relevant documents.’” Valencia-

Lucena v. U.S. Coast Guard, 180 F.3d 321, 325 (D.C. Cir. 1999) (quoting Truitt v. Dep’t of

State, 897 F.2d 540, 542 (D.C. Cir. 1990)); see also Steinberg v. U.S. Dep’t of Justice, 23 F.3d



                                                  4
548, 551 (D.C. Cir. 1994). To meet its burden, the agency may submit affidavits or declarations

that explain in reasonable detail the scope and method of the agency’s search. Perry v. Block,

684 F.2d 121, 126 (D.C. Cir. 1982). In the absence of contrary evidence, such affidavits or

declarations are sufficient to demonstrate an agency’s compliance with the FOIA. Id. at 127. If

the record “leaves substantial doubt as to the sufficiency of the search, summary judgment for

the agency is not proper.” Truitt, 897 F.2d at 542.

         Here, EOUSA provided the Declaration of David Luczynski, an Attorney Adviser with

EOUSA, who explained that Plaintiff’s request was forwarded to the Personnel Department,

which located Fitzgerald’s OPF and searched therein for the relevant documents. See Luczynski

Decl. at 3. In addition, the Personnel Department determined that Safer was no longer employed

by DOJ and his OPF had been transferred to the NPRC. Id. Nothing further is required.

   IV.      Conclusion

         For the foregoing reasons, the Court will issue an Order this day granting Defendant’s

Motion and dismissing the case.




                                                      /s/ James E. Boasberg
                                                      JAMES E. BOASBERG
                                                      United States District Judge
Date: Feb. 24, 2012




                                                 5